DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

   MICHAEL BRUENS, PATRICE BRUENS, ARDUINO MARINELLI,
            MARIANNE MARINELLI, KARIM ALIMI,
             SOULA KASSIDI FAMILY TRUST and
       227 BEACH BOULEVARD LIMITED PARTNERSHIP,
                       Appellants,

                                     v.

                        Q CLUB HOTEL, LLC,
                             Appellee.

                              No. 4D17-1053

                              [March 22, 2018]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; David A. Haimes, Judge; L.T. Case No. 12-029981 (08).

   Alexander D. Varkas, III and Robert Sweetapple of Sweetapple, Broeker
& Varkas, PL, Boca Raton, for appellants.

    E. Travis Ramey of Burr & Forman LLP, Birmingham, AL, and Laurence
S. Litow and Francesco A. Zincone of Burr & Forman LLP, Fort Lauderdale,
for appellee.

PER CURIAM.

   Affirmed.

GERBER, C.J., MAY and DAMOORGIAN, JJ., concur.

                          *          *           *

   Not final until disposition of timely filed motion for rehearing.